DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/22/2022 is acknowledged.  Claims 36-37  have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species, there being no allowable generic or linking claims. 
Claims 21-35 and 38-40 are examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent No. 9,416,972.  Although the conflicting claims are not identical, they are not patentably distinct.  Patent No. 9,416,972 teaches all the limitations of the instant  Application except for the limitation taught by Vdoviak (5,284,019): a mixer wall (26; Fig. 2) projecting radially inward from an end of the intermediate wall, the mixer wall configured with an array of axial forward facing valleys (annotated) and an array of axial aft facing valleys (annotated), wherein a first forward injection bore (18) in the array of forward injection bores is circumferentially aligned with a first forward facing valley (see Fig. 2) in the array of axial forward facing valleys, and a first aft injection bore (16) in the array of aft injection bores is circumferentially aligned with a first aft facing valley (see Fig. 2) in the array of axial aft facing valleys.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Patent No. 9,416,972 to include Vdoviak’s daisy mixer in order to reduce weight, cost, and maintainability of such double dome combustors as taught by Vdoviak, col. 4 ll. 53-57.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim is rendered vague and indefinite for the recitation “an intersection between the intermediate wall and the inner liner wall".  The intermediate wall does not intersect the inner liner wall as claimed.  The metes and bounds of these limitations cannot be ascertained.  The claim has been interpreted as “an intersection between the intermediate wall and the aft dome wall” in order to expediate prosecution. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-33 and 38-40 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Mancini et al (7,716,931) in view of Brehm (6,058,710) and in further views of Stenger et al (5,421,158) and Vdoviak (5,284,019).
In re Claim 21:  Mancini teaches a combustor (16) for a gas turbine engine (10, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999), MPEP 2111.02 II), comprising:
an inner liner wall (33) including a radial inner liner wall portion (annotated) at an axial forward end of the inner liner wall (see Fig. 2) and an axial aft inner liner wall portion (annotated) at an axial aft end of the inner liner wall (see Fig. 2);
an outer liner wall (32) including a radial outer liner wall portion (annotated) at an axial forward end of the outer liner wall (see Fig. 2) and an axial aft outer liner wall portion (annotated) at an axial aft end of the outer liner wall (see Fig. 2), the outer liner wall circumscribing the inner liner wall (see Fig. 2), and a combustion chamber (30) formed between the inner liner wall and the outer liner wall;


    PNG
    media_image1.png
    605
    749
    media_image1.png
    Greyscale

a forward dome wall (annotated) connected to and projecting axially out from the inner liner wall at the axial forward end of the inner liner wall (see Fig. 2), the forward dome wall configured with an array of forward injection bores (for fuel injectors) extending radially through the forward dome wall (see Fig. 2).
However, Mancini does not teach an aft dome wall connected to and projecting axially out from the outer liner wall at the axial forward end of the outer liner wall, the aft dome wall configured with an array of aft injection bores extending radially through the aft dome wall; an intermediate wall connected to and extending radially between the forward dome wall and the aft dome wall; and a mixer wall projecting radially inward from an end of the intermediate wall, the mixer wall configured with an array of axial forward facing valleys and an array of axial aft facing valleys, wherein a first forward injection bore in the array of forward injection bores is circumferentially aligned with a first forward facing valley in the array of axial forward facing valleys, and a first aft injection bore in the array of aft injection bores is circumferentially aligned with a first aft facing valley in the array of axial aft facing valleys.
Brehm teaches an aft dome wall (annotated) connected to and projecting axially (if Brehm combustor is oriented radially as show below) out from the outer liner wall at the axial forward end of the outer liner wall, the aft dome wall configured with an array of aft injection bores (for fuel injectors 4) extending radially through the aft dome wall (see Fig. 1 below); an intermediate wall (6b) connected to and extending radially between the forward dome wall and the aft dome wall (see Fig. 1, below).

    PNG
    media_image2.png
    444
    338
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mancini’s combustor with two stage design (double dome design) of Brehm’s combustor in order to reduce emissions as taught by Stenger, col. 1 ll. 18-25.  Once Mancini’s combustor is made in a double dome design it would be obvious that second dome wall would be extending generally axially adjacent to the outer annular liner wall.  
However, Mancini i.v. Brehm i.v. Stenger does not teach a mixer wall projecting radially inward from an end of the intermediate wall, the mixer wall configured with an array of axial forward facing valleys and an array of axial aft facing valleys, wherein a first forward injection bore in the array of forward injection bores is circumferentially aligned with a first forward facing valley in the array of axial forward facing valleys, and a first aft injection bore in the array of aft injection bores is circumferentially aligned with a first aft facing valley in the array of axial aft facing valleys.
Vdoviak teaches a mixer wall (26; Fig. 2) projecting radially inward from an end of the intermediate wall, the mixer wall configured with an array of axial forward facing valleys (annotated) and an array of axial aft facing valleys (annotated), wherein a first forward injection bore (18) in the array of forward injection bores is circumferentially aligned with a first forward facing valley (see Fig. 2) in the array of axial forward facing valleys, and a first aft injection bore (16) in the array of aft injection bores is circumferentially aligned with a first aft facing valley (see Fig. 2) in the array of axial aft facing valleys.


    PNG
    media_image3.png
    705
    546
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mancini i.v. Brehm i.v. Stenger’s apparatus to include Vdoviak’s daisy mixer in order to provide a functional equivalent of two separate domes, while eliminating the disadvantages of weight, cost, and maintainability of such double dome combustors, as taught by Vdoviak, col. 4 ll. 53-57.  

    PNG
    media_image4.png
    600
    575
    media_image4.png
    Greyscale

An example of Mancini’s combustor modified with the teaching of Brehm to include a second dome and with the teaching of Vdoviak tom include a mixer wall is shown above.
In re Claim 22:  Mancini i.v. Brehm i.v. Stenger i.v. Vdoviak teaches the invention as claimed and as discussed for Claim 21, above.  Once Mancini i.v. Brehm i.v. Stenger has been modified with Vdoviak’s daisy mixer, Vdoviak further teaches wherein the first forward facing valley is circumferentially next to the first aft facing valley (see Fig. 2 above).
In re Claim 23:  Mancini i.v. Brehm i.v. Stenger i.v. Vdoviak teaches the invention as claimed and as discussed for Claim 21, above.  Once Mancini i.v. Brehm i.v. Stenger has been modified with Vdoviak’s daisy mixer, Mancini i.v. Brehm i.v. Stenger i.v. Vdoviak further teaches wherein the array of axial forward facing valleys are arranged axially aft of the intermediate wall (daisy mixer is in the combustion chamber). 
In re Claim 24:  Mancini i.v. Brehm i.v. Stenger i.v. Vdoviak teaches the invention as claimed and as discussed for Claim 21, above.  Once Mancini i.v. Brehm i.v. Stenger has been modified with Vdoviak’s daisy mixer, Mancini i.v. Brehm i.v. Stenger i.v. Vdoviak further teaches wherein the array of axial aft facing valleys are arranged axially aft of the intermediate wall (daisy mixer is in the combustion chamber).
In re Claim 25:  Mancini i.v. Brehm i.v. Stenger i.v. Vdoviak teaches the invention as claimed and as discussed for Claim 21, above.  Once Mancini i.v. Brehm i.v. Stenger has been modified with Vdoviak’s daisy mixer, Mancini i.v. Brehm i.v. Stenger i.v. Vdoviak further teaches wherein the mixer wall projects radially inward from an intersection between the intermediate wall and the forward dome wall (daisy mixer is in the combustion chamber).
In re Claim 26:  Mancini i.v. Brehm i.v. Stenger i.v. Vdoviak teaches the invention as claimed and as discussed for Claim 21, above.  Once Mancini i.v. Brehm i.v. Stenger has been modified with Vdoviak’s daisy mixer, Vdoviak further teaches wherein the mixer wall includes a radial outer portion (the venturi section only) and a radial inner lobed portion (downstream of venturi); the radial outer portion extends radially between the intermediate wall and the radial inner lobed portion; and a radial length of the radial outer portion is less than a radial length of the radial inner lobed portion.
	In re Claim 27:  Mancini i.v. Brehm i.v. Stenger i.v. Vdoviak teaches the invention as claimed and as discussed for Claim 21, above.  Once Mancini i.v. Brehm i.v. Stenger has been modified with Vdoviak’s daisy mixer, Vdoviak further teaches wherein the array of aft injection bores axially overlaps the mixer wall (see Vdoviak’s Fig. 1).
	In re Claim 28:  Mancini i.v. Brehm i.v. Stenger i.v. Vdoviak teaches the invention as claimed and as discussed for Claim 21, above.  Once Mancini i.v. Brehm i.v. Stenger has been modified with Vdoviak’s daisy mixer, Brehm further teaches wherein the array of forward injection bores are axially spaced from and forward of the mixer wall (see Brehm’s Fig. 1).
	In re Claim 29:  Mancini i.v. Brehm i.v. Stenger i.v. Vdoviak teaches the invention as claimed and as discussed for Claim 21, above.  Once Mancini i.v. Brehm i.v. Stenger has been modified with Vdoviak’s daisy mixer, Brehm further teaches wherein the forward dome wall extends axial aft and radially outward from the inner liner wall to the intermediate wall (see Brehm’s Fig. 1).
	In re Claim 30:  Mancini i.v. Brehm i.v. Stenger i.v. Vdoviak teaches the invention as claimed and as discussed for Claims 21 and 29, above.  Once Mancini i.v. Brehm i.v. Stenger has been modified with Vdoviak’s daisy mixer, Brehm further teaches wherein the aft dome wall is substantially parallel with a central axis of the gas turbine engine (see Brehm’s Fig. 1).
In re Claim 31:  Mancini i.v. Brehm i.v. Stenger i.v. Vdoviak teaches the invention as claimed and as discussed for Claim 21, above.  Once Mancini i.v. Brehm i.v. Stenger has been modified with Vdoviak’s daisy mixer, Brehm further teaches wherein the forward dome wall has a forward dome wall length that extends from the inner liner wall to the intermediate wall (see Brehm’s Fig. 1); the aft down wall has an aft dome wall length that extends from the outer liner wall to the intermediate wall (see Brehm’s Fig. 1); and the forward dome wall length is greater than the aft dome wall length (see Brehm’s Fig. 1; In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device). 
In re Claim 32:  Mancini i.v. Brehm i.v. Stenger i.v. Vdoviak teaches the invention as claimed and as discussed for Claim 21, above.  However, Mancini i.v. Brehm i.v. Stenger do not specifically teach wherein a radial length of the mixer wall is greater than a radial length of the intermediate wall (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device).
In re Claim 33:  Mancini i.v. Brehm i.v. Stenger i.v. Vdoviak teaches the invention as claimed and as discussed for Claim 21, above.  Once Mancini i.v. Brehm i.v. Stenger has been modified with Vdoviak’s daisy mixer, Brehm and Vdoviak further teach wherein a first combustion stage is formed by at least the inner liner wall, the forward dome wall and the mixer wall (5, Brehm), and the first combustion stage communicates with the array of forward injection bores; and a second combustion stage is formed by at least the outer liner wall, the aft dome wall, the intermediate wall and the mixer wall, and the second combustion stage communicates with the array of aft injection bores (5’, Brehm).
In re Claim 38:  Mancini teaches a combustor (16) for a gas turbine engine (10, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999), MPEP 2111.02 II), comprising:
an inner liner wall (33) including a radial inner liner wall portion (annotated) and an axial aft inner liner wall portion the radial inner liner wall portion at an axial forward end of the inner liner wall (see Fig. 2) and an axial aft inner liner wall portion at the axial aft end of the inner liner wall (see Fig. 2),
an outer liner wall (32) including a radial outer liner wall portion (annotated) and an axial aft outer liner wall portion (annotated) the radial outer liner wall portion at an axial forward end of the outer liner wall (see Fig. 2) and the axial aft outer liner wall portion at an axial aft end of the outer liner wall (see Fig. 2), the outer liner wall circumscribing the inner liner wall (see Fig. 2), and a combustion chamber (30) formed between the inner liner wall and the outer liner wall;
a forward dome wall (annotated) connected to and projecting axially out from the inner liner wall (see Fig. 2), the forward dome wall configured with an array of forward injection bores (for fuel injectors) extending radially through the forward dome wall (see Fig. 2).
However, Mancini does not teach an aft dome wall connected to and projecting axially out from the outer liner wall, the aft dome wall configured with an array of aft injection bores extending radially through the aft dome wall; an intermediate wall connected to and extending radially between the forward dome wall and the aft dome wall; and a mixer wall projecting radially inward from an end of the intermediate wall, wherein the array of aft injection bores axially overlaps the mixer wall, and the array of forward injection bores are axially spaced from and forward of the mixer wall.
Brehm teaches an aft dome wall (annotated) connected to and projecting axially (if Brehm combustor is oriented radially as show below) out from the outer liner wall at the axial forward end of the outer liner wall, the aft dome wall configured with an array of aft injection bores (for fuel injectors 4) extending radially through the aft dome wall (see Fig. 1 above); an intermediate wall (6b) connected to and extending radially between the forward dome wall and the aft dome wall (see Fig. 1, above), and the array of forward injection bores are axially spaced from and forward of the mixer wall (since the forward injection bores are axially spaced from and forward of the intermediate wall, they will obviously be axially spaced from and forward of the mixer wall).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mancini’s combustor with two stage design (double dome design) of Brehm’s combustor in order to reduce emissions as taught by Stenger, col. 1 ll. 18-25.  Once Mancini’s combustor is made in a double dome design it would be obvious that second dome wall would be extending generally axially adjacent to the outer annular liner wall.  
However, Mancini i.v. Brehm i.v. Stenger does not teach a mixer wall projecting radially inward from an end of the intermediate wall, 
Vdoviak teaches a mixer wall (26; Fig. 2) projecting radially inward from an end of the intermediate wall, wherein the array of aft injection bores axially overlaps the mixer wall (see Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mancini i.v. Brehm i.v. Stenger’s apparatus to include Vdoviak’s daisy mixer in order to provide a functional equivalent of two separate domes, while eliminating the disadvantages of weight, cost, and maintainability of such double dome combustors, as taught by Vdoviak, col. 4 ll. 53-57.  
In re Claim 39:  Mancini i.v. Brehm i.v. Stenger i.v. Vdoviak teaches the invention as claimed and as discussed for Claim 38, above.  Once Mancini i.v. Brehm i.v. Stenger has been modified with Vdoviak’s daisy mixer, Vdoviak further teaches wherein the mixer wall including an outer portion (from dome up to venturi section) and a lobed inner portion (downstream of venturi); the outer portion projects radially inward from an intersection between the intermediate wall and the aft dome wall to the lobed inner portion; and a radial length of the outer portion is less than a radial length of the lobed inner portion (see Fig. 1).
In re Claim 40:  Mancini i.v. Brehm i.v. Stenger i.v. Vdoviak teaches the invention as claimed and as discussed for Claim 38, above.  Once Mancini i.v. Brehm i.v. Stenger has been modified with Vdoviak’s daisy mixer, Vdoviak further teaches wherein the mixer wall (26; Fig. 2) is configured with an array of axial forward facing valleys (annotated) and an array of axial aft facing valleys (annotated); a first forward injection bore (18) in the array of forward injection bores is circumferentially aligned with a first forward facing valley (see Fig. 2) in the array of axial forward facing valleys; a first aft injection bore (16) in the array of aft injection bores is circumferentially aligned with a first aft facing valley (see Fig. 2) in the array of axial aft facing valleys; and the first forward facing valley is circumferentially adjacent the first aft facing valley (see Fig. 2).
Claims 34 and 35 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Mancini in views of Brehm, Stenger, Vdoviak and in further view of Dailey et al (6,334,297).  
In re Claim 34:  Mancini i.v. Brehm i.v. Stenger i.v. Vdoviak teaches the invention as claimed and as discussed for Claims 21 and 33, above.  However, Mancini i.v. Brehm i.v. Stenger i.v. Vdoviak teaches wherein the first combustion stage is a pilot combustion stage; and the second combustion stage is a pilot combustion stage.  It is noted that mere rearrangement of parts, in this case switching the pilot stage and a main stage, was an obvious extension of prior art teachings, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) MPEP 2144.04 (VI)(C) because with the flange being at the aft section, the apparatus will perform equally well as evident by Dailey (the location of the pilot and main burners and regions may be reversed with the pilot radially outside of the main burners. The burners may also be axially disposed as well as radially spaced or instead of being radially spaced: col. 4 ll. 39-43).
In re Claim 35:  Mancini i.v. Brehm i.v. Stenger i.v. Vdoviak teaches the invention as claimed and as discussed for Claims 21, 33 and 34, above.  Once Mancini i.v. Brehm i.v. Stenger has been modified with Vdoviak’s daisy mixer, Brehm further teaches wherein the main combustion stage has a volume larger than the pilot combustion stage (pilot stage 5 ends at the main burner 4 location and main stage continues to the turbine inlet..
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN GOYAL/Primary Examiner, Art Unit 3741